Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation of “wherein the first video line, the reset line, the second video line, and the third video line are arranged in- 34 - this order in the first direction, the first video line, the second video line, and the third video line extend in a second direction intersecting the first direction, 5the reset line includes a wiring part extending in the second direction at a position between the first video line and the second video line, and a bridge part intersecting the second video line and the third 
Claims 12-13 are rejected by default.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015.0187272) in view of Hwang (US 2011.0267327).
Regarding claim 1, Kimura disclose:
A display device comprising: a first sub-pixel including a first light emitting element and a first pixel circuit driving the first 5light emitting element; a second sub-pixel including a second light emitting element and a second pixel circuit driving the second light emitting element; a first power line for supplying power to the 10first pixel circuit; a second power line for supplying power to the second pixel circuit; and a reset line to which a reset signal for resetting voltages of the first light emitting element and the 15second light emitting element is supplied, wherein the reset line, the first power line, and the second power line are arranged in a display region including the first sub-pixel and the second sub-pixel, 20the reset line is connected to both the first pixel circuit and the second pixel circuit (see Figs. 9-10; first subpixel R; second subpixel G with respective pixel circuits and light emitting elements; first power line Pvdd and second power line Pvdd to supply power through left and right branches to each pixel circuit; reset line Vrst to reset first and second subpixels and connected to both first and second pixel circuits). 
Kimura is not explicit as to, but Hwang disclose:
a width of the first power line is larger than a width of the second power line (see Fig. 4; where EVLDDR is wider than ELVDDG). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Hwang to that of Kimura, to provide differing widths of power lines to subpixels, to predictably allow increased uniformity in the display ([0033]). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Kimura further disclose:
a first video line and a second video line arranged in a first direction in the display region, and supplying video signals to the first pixel circuit and the second pixel circuit, respectively; and 30a plurality 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Kimura as modified by Hwang further disclose:
the first sub-pixel and the second sub-pixel are arranged in the first direction (see Kimura Fig. 9-10); and
a width in the first direction of the first sub- pixel is larger than a width in the first direction of 10the second sub-pixel (see Hwang Fig. 4).
Regarding claim 4, the rejection of claim 2 is incorporated herein. Kimura further disclose:
the first power line, the second power line, the reset line, the first video line, and the second video line are arranged in a same layer (see Fig. 4; all components in ‘same’ layer above SUB). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Hwang further disclose:
the first light emitting element is a red light- 10emitting diode (see Fig. 4). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015.0187272) in view of Hwang (US 2011.0267327) in view of Kwak (US 2005.0242743).
Regarding claim 6, the rejection of claim 1 is incorporated herein. While Kimura at Fig. 10 show Vrst and Pvdd crossing, Kimura and Hwang are not explicit as to, but Kwak disclose:
a second bridge arranged in a layer different from the reset line, the first power line, and the second - 32 - power line, wherein the second bridge intersects the reset line, and connects the first power 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Kwak to that of Kimura and Hwang to predictably provide a secure and isolated connection between power lines with an intervening conductive electrode in between without risk of a short.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015.0187272) in view of Hwang (US 2011.0267327) in view of Park (US 2020.0161399).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Kimura further disclose:
the first pixel circuit comprises a first drive transistor connected to the first light emitting element, 10the second pixel circuit comprises a second drive transistor connected to the second light emitting element (see Fig. 9-10; drive transistor DRT).
Kimura and Hwang are not explicit as to, but Park disclose:
a first channel ratio obtained by dividing a channel width of the first drive transistor by a 15channel length of the first drive transistor is larger than a second channel ratio obtained by dividing a channel width of the second drive transistor by a channel length of the second drive transistor (see [0019, 0029]; finding the ‘channel ratio’ is well known equation in the art which varies based on the size of each transistor; see Hwang for different power line widths)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Park to that of Kimura as modified by Hwang to predictably obtain the channel width ratio through a well-known equation in the art.
Regarding claim 8, the rejection of claim 7 is incorporated herein. Kimura further disclose:
a third sub-pixel including a third light emitting element and a third pixel circuit driving the third light emitting element, and configuring one pixel together with the first sub-pixel and the second sub- 25pixel; and a third power line arranged in the display region to supply power to the third pixel circuit, wherein the reset line is connected to the first pixel 30circuit, the second pixel circuit, and the third pixel circuit (see Fig. 9-10; third subpixel B). 


Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621